ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on April 27, 1971 (247 So.2d 528) affirming the judgment of the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed December 13, 1972 (272 So.2d 1) and mandate now lodged in this court, quashed this court’s judgment and remanded the cause with instructions.
Now, therefore, It is Ordered that the mandate of this court heretofore issued on May 26, 1971 is withdrawn, the judgment of this court filed herein on April 27, 1971 is vacated the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the judgment of the circuit court appealed from herein is reversed and remanded to the circuit court for further proceedings consistent with the said opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, F.A.R. 32 F.S. A.).